*907Contrary to the defendant’s contention, his plea of guilty was knowingly, voluntarily, and intelligently entered (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Moissett, 76 NY2d 909, 910-911 [1990]; People v Harris, 61 NY2d 9, 16 [1983]; People v Nixon, 21 NY2d 338 [1967], cert denied sub nom. Robinson v New York, 393 US 1067 [1969]). The Supreme Court properly conducted the plea allocution (see People v Nixon, 21 NY2d at 353).
The defendant was provided with the effective assistance of counsel (see Strickland v Washington, 466 US 668 [1984]; People v Benevento, 91 NY2d 708, 712 [1998]). The defendant’s unsubstantiated claims of coercion and dissatisfaction with the representation by his counsel, which were refuted by his statements during the plea allocution, do not warrant a hearing (see generally People v Massey, 70 AD3d 722 [2010]; People v Hughes, 62 AD3d 1026 [2009]). Rivera, J.E, Angiolillo, Leventhal and Cohen, JJ., concur.